Name: 2006/802/EC: Commission Decision of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs and of pigs in holdings against that disease in Romania (notified under document number C(2006) 5426) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  means of agricultural production;  natural environment
 Date Published: 2007-06-05; 2006-11-25

 25.11.2006 EN Official Journal of the European Union L 329/34 COMMISSION DECISION of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs and of pigs in holdings against that disease in Romania (notified under document number C(2006) 5426) (Text with EEA relevance) (2006/802/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1), the second subparagraph of Article 19(3) and the fourth subparagraph of Article 20(2) thereof, Whereas: (1) Directive 2001/89/EC introduces minimum Community measures for the control of classical swine fever. Those measures include the provision that Member States are to submit to the Commission, following the confirmation of a primary case of classical swine fever in feral pigs, a plan of the measures to eradicate that disease. Those measures also provide for the emergency vaccination of feral pigs and pigs in pig holdings. (2) In 2006, classical swine fever has been present in feral pigs and pigs in pig holdings in Romania. (3) Taking into account the Accession of Romania, measures concerning the situation with regard to classical swine fever in that country should be laid down at Community level. (4) Romania has put in place a programme to survey and control classical swine fever in the whole territory of that country. That programme is still ongoing. (5) Romania has also submitted to the Commission for approval on 27 September 2006 a plan for the eradication of classical swine fever in feral pigs and a plan for the emergency vaccination of feral pigs against classical swine fever in the whole territory of Romania. (6) In addition, Romania submitted to the Commission on 27 September 2006 a plan for the eradication of classical swine fever in feral pigs, an emergency vaccination plan for the vaccination of pigs in large pig holdings with a marker vaccine and an emergency vaccination plan for the vaccination of pigs in smaller pig holdings with a live attenuated conventional vaccine. (7) Those plans submitted by Romania, have been examined by the Commission and found to comply with Directive 2001/89/EC. (8) In the interests of animal health, Romania must ensure the effective implementation of those measures, in particular by the establishment of fully functional national and local disease control centres as provided for in the plans submitted on 27 September 2006. (9) Due to this endemic presence of classical swine fever in the territory of Romania, the Commission adopted Commission Decision 2006/779/EC of 14 November 2006 concerning transitional animal health control measures in relation to classical swine fever in Romania (2) to apply from the date of entry into force of Treaty of Accession of Bulgaria and Romania. (10) The measures laid down in Decision 2006/779/EC prohibit inter alia the dispatch of pigmeat, pigmeat products and products and preparations containing pigmeat from Romania to the other Member States. For that purpose, that meat and those products must be marked with special marks. Accordingly, it is appropriate that the fresh meat produced from pigs vaccinated during the emergency vaccination in accordance with the present Decision is marked with the same mark and that provisions are laid down for placing such meat on the market. (11) With a view to the Accession of Romania the measures provided for in this Decision should be approved as transitional measures applicable from the date of Accession and for a period of nine months. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Plan for the eradication of classical swine fever in the feral pigs The plan submitted by Romania to the Commission on 27 September 2006 for the eradication of classical swine fever in feral pigs, in the area as set out in point 1 of the Annex, is approved. Article 2 Plan for the emergency vaccination against classical swine fever of feral pigs The plan submitted by Romania to the Commission on 27 September 2006 for the emergency vaccination against classical swine fever of feral pigs, in the area as set out in point 2 of the Annex, is approved. Article 3 Plan for the emergency vaccination against classical swine fever of pigs in pig holdings with a marker vaccine The plan submitted by Romania to the Commission on 27 September 2006 for the emergency vaccination against classical swine fever of pigs in pig holdings with a marker vaccine, in the area as set out in point 3 of the Annex, is approved. Article 4 Plan for the emergency vaccination against classical swine fever of pigs in pig holdings with a live attenuated conventional vaccine The plan submitted by Romania to the Commission on 27 September 2006 for the emergency vaccination against classical swine fever of pigs in pig holdings with a live attenuated conventional vaccine, in the area as set out in point 4 of the Annex, is approved. Article 5 Obligations by Romania concerning pigmeat Romania shall ensure that the pigmeat obtained from pigs: (a) which are vaccinated with a marker vaccine in accordance with Article 3 is limited to the national market and shall not be dispatched to the other Member States; (b) which are vaccinated in accordance with Article 3 and 4 of this Decision, is marked with a special health or identification mark which cannot be confused with the Community stamp as referred to in Article 4 of Decision 2006/779/EC; (c) which are vaccinated with a live attenuated conventional vaccine in accordance with Article 4 is limited for the private domestic consumption or for the direct supply, by the producer, of small quantities to the final consumer or to local market in the same municipality and shall not be dispatched to the other Member States. Article 6 Information obligations on Romania Romania shall ensure that the Commission and the Member States are provided on a monthly basis with information concerning the implementation of the emergency vaccination plans of pigs, as provided for in Articles 3 and 4, as follows: (a) the number of pigs vaccinated, the number of doses of vaccine used and the number of holdings where such pigs have been vaccinated; (b) the number of pigs slaughtered and a list of the slaughterhouses where such pigs have been slaughtered; (c) the number and nature of surveillance tests carried out to control the vaccination and the results of such tests. Article 7 Compliance measures by Romania Romania shall take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 8 Applicability This Decision shall apply only subject to and from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. It shall apply for a period of nine months. Article 9 Addressee This Decision is addressed to the Member States. Done at Brussels, 23 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 314, 15.11.2006, p. 48. ANNEX 1. Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented: the whole territory of Romania. 2. Areas where the plan for the emergency vaccination against classical swine fever of feral pigs is to be implemented: the whole territory of Romania. 3. Areas where the plan for the emergency vaccination for the vaccination against classical swine fever with marker vaccine of pigs in pig holdings is to be implemented: the whole territory of Romania. 4. Areas where the plan for emergency vaccination against classical swine fever with a live attenuated conventional vaccine of pigs in pig holdings is to be implemented: the whole territory of Romania.